Citation Nr: 0902737	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD evaluated as 30 percent 
disabling, effective February 19, 2002, 100 percent 
disabling, effective July 21, 2004, and a 50 percent 
disability rating for PTSD, effective November 1, 2004.  

The veteran testified at a hearing before the Board in 
September 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The medical evidence of record shows the veteran has been 
diagnosed with Axis I diagnoses of PTSD, major depressive 
disorder, bipolar disorder and alcohol abuse.  VA medical 
records also show that the veteran has bipolar disorder.  The 
medical evidence shows that the veteran's symptoms include 
depression, sleep disturbance and anxiety.  He also 
experiences olfactory hallucinations and has expressed 
suicidal and homicidal thoughts.  The veteran's total Global 
Assessment of Functioning (GAF) scores ranged from 45 to 55. 

The depression and alcohol abuse were considered to be 
secondary to the veteran's service-connected PTSD (see August 
2005 VAX report).  However, on VA examinations, the veteran 
was not given a diagnosis of bipolar disorder.  In addition, 
no doctor has given an opinion as to whether the veteran's 
bipolar disorder is related to his service-connected PTSD.  
It is, therefore, unclear whether the veteran currently has 
bipolar disorder or any other psychiatric disorder, and 
whether it is secondary to the service-connected PTSD.  If 
none of the veteran's other psychiatric disorders is 
secondary to his PTSD, then the symptoms and GAF score 
associated specifically with his PTSD must be clarified prior 
to final adjudication of the veteran's claim.  If the 
veteran's bipolar disorder or any other psychiatric disorder 
is secondary to PTSD, complete list of symptoms for PTSD must 
be listed.

Because it remains unclear to the Board which of the listed 
symptoms are related to the veteran's service-connected PTSD, 
the Board finds that a remand for a new VA examination and a 
medical opinion is necessary in order to fairly address the 
merits of his claims.  McClendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 1154(b) (West 2002). 

Finally, the veteran stated that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  He submitted an April 2007 decision from the SSA that 
noted he was considered to be disabled from April 2004. The 
SSA administrative decision and medical records relied on 
must be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:
        
1.	The SSA should be contacted to obtain 
a copy of 
any decision for benefits, the results 
of any medical examinations, and any 
other medical records used in the 
evaluation of the veteran's claim.

2.	 Thereafter, schedule the veteran for 
a psychiatric
Examination to determine the current 
severity of his service-connected PTSD.  
The claims file should be reviewed by 
the examiner and the examination report 
should note that review. The report of 
the examination should be comprehensive 
and include a detailed account of all 
manifestations of the service-connected 
PTSD.  The examiner should specifically 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a 
GAF score related to the veteran's PTSD 
symptomatology.  The examiner should 
indicate the historical degree of 
social and occupational adaptability 
impairment due to PTSD with depressive 
disorder.  The examiner should opine as 
to what symptoms are related to the 
veteran's PTSD.  

3.	Then, readjudicate the claim for an increased rating 
for PTSD.  If any decision remains adverse to the 
veteran, 
issue a supplemental statement of the case and allow the 
appropriate time for response.  Thereafter, return the 
case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




